OPINION
By KUNKLE, PJ.
The testimony clearly shows the acts of cruelty and neglect on the part of the defendant. There is ample evidence in the record to support the judgment of the lower court as- to the aggression of the defendant toward the plaintiff.
Such evidence relates to the time wh'n the defendant was sane. In the case of Heim v Heim, 35 Oh Ap, at page 408, (8 Abs 166), the 2nd paragraph of the syllabus is as follows:
“2. Divorce may be granted against in-, sane person but only for acts committed while sane.”
To the same effect is the first paragraph of the syllabus in the case of Benton v Benton, 16 Ohio C.C. Rep. (N.S.) p. 121. This paragraph of the syllabus is as follows:
“1. A decree of divorce may be entered against an insane defendant for aggressions prior to the insanity.”
We have considered the record in this case together with the briefs of counsel, with care, and upon such consideration find, no error in the record' which we consider prejudicial to the defendant below.'
The defendant was not in court in person, but a trustee for the suit was appointed and in addition to that the personal counsel of the defendant appeared and cross-examined at length the various witnesses called for the plaintiff.
Counsel for defendant states that the defendant was not present in person for the reason that ho feared he would be served *528with a warrant for lunacy and thus be committed to the State Hospital.
We think it sufficient to say that there is nothing in the record except the statement Of counsel to show such fact. There is no testimony to that effect.
Finding no error in the record which we consider prejudicial to the defendant below, the judgment of the lower court will be affirmed.
BARNES and HORNBECK, JJ, concur.